DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2018 and 9/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 16-20 are not limited to tangible embodiments.  In view of Applicant's disclosure, specification paragraphs [0148], the medium is not limited to tangible embodiments, instead being defined as “computer storage media may include volatile and non-volatile.”
As such, the claim is not limited to statutory subject matter and is therefore non-statutory. They are, at best, functional descriptive material per se.

The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.

Descriptive material can be characterized as either “functional descriptive material” or “nonfunc-tional descriptive material.”  Both types of “descriptive material” are nonstatu-tory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and func-tionally interrelated to the medium and will be statu-tory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994)

Merely claiming nonfunctional descriptive material, i.e., abstract ideas, stored on a computer-readable medium, in a computer, or on an electromagnetic car-rier signal, does not make it statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8 (noting that the claims for an algorithm in Benson were unpatentable as abstract ideas because “[t]he sole practical application of the algorithm was in connection with the program-ming of a general purpose computer.”).

To allow for compact prosecution, the examiner will apply prior art to these claims as best understood, with the assumption that applicant will amend to overcome the stated 101 rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mankovskii et al. (U.S. Publication Number 2019/0295202, hereafter referred to as “Mankovskii”) in view of Myers (U.S. Publication Number 2015/0310424).  
Regarding claim 1, Mankovskii teaches a computer-implemented method for storing original work data and managing derivative work data (see abstract), the method comprising:
receiving original work data (para [0023] and Fig. 3: discussing about computer system 120 is further configured to insert a serve record 102C in response to serving warrant 114. Examiner interprets that the serve record 102C as claimed original work data);
storing the original work data in a blockchain (para [0023] and Fig. 3: discussing about record 102C appended to blockchain 100);
receiving second work data and proof data relating to whether the second work data is a derivative of the original work data (para [0023] and Fig. 3: discussing about computer system 120 is further configured to insert one or more data records 102D for collected confidential data 132. Examiner interprets that the data records 102D as claimed second work data; para [0033]: record 102D may include a digital signature 104D. Examiner interprets that the digital signature 104D as claimed received proof data);
appending the second work data to the blockchain (para [0043] and Fig. 5A: In step 520, a first record (e.g., data record 102D) is appended to a second record (e.g., serve record 102C) in the blockchain. Examiner interprets that appending the first and 
storing the received proof data in the blockchain in association with the original work data (para [0043] and Fig. 5A: the first record includes the confidential data, a first digital signature (e.g., signature 104D) generated from the contents of the first record, and a second digital signature (e.g., signature 104C) obtained from the second record. Examiner interprets that first digital signature (e.g., signature 104D) as claimed received proof data).
Mankovskii does not explicitly teach in response to receiving the second work data: verifying the received proof data by validating the second work data is a derivative of the original work data.
Myers teaches in response to receiving the second work data: verifying the received proof data by validating the second work data is a derivative of the original work data (para [0060]: Operation 504 may extract from the transaction a transactional hash associated with an input of the transaction, the transactional hash referencing a previous output of a previous transaction. Operation 506, which may be conducted by the key extraction module 206, may analyze the peer-verification ledger to determine an input key-address associated with the transactional hash referencing the previous output.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method accessing a blockchain of Mankovskii with the teaching of cryptographic currency user directory data of Myers because it would improve an integrity of the cryptocurrency network 110 (e.g., by 

Regarding claim 2, Mankovskii in view of Myers teaches where the original work data comprises at least one of: source code, object code, an executable, literary text, an audio file, an image file, a video file, a graphical file, a biomedical/health/medical data record, a graphical model, a video game, and genetic data (Mankovskii, para [0032] and Fig. 3: this record 102C may include digital signature 104B from record 102B, a time stamp 310, law public key 126A, and a digital signature 104C).

Regarding claim 3, Mankovskii in view of Myers teaches where the step of verifying the received proof data by validating the second work data is a derivative of the original work data includes: transferring value to an entity from which the proof data is received (Mankovskii, para [0042]: In step 515, the confidential data is received from the controlled device; Myers, para [0060]: Operation 504 may extract from the transaction a transactional hash associated with an input of the transaction, the transactional hash referencing a previous output of a previous transaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method accessing a blockchain of Mankovskii with the teaching of cryptographic currency user directory data of Myers because it would improve an integrity of the cryptocurrency network 110 (e.g., by 
Claim 11 is rejected under the same rationale as claim 1. Mankovskii also teaches a system for storing original work data and managing derivative work data, the system comprising: one or more processors; and one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereupon that, when executed by the processors, cause the processors to operate (see abstract, para [0051] and Fig. 6: Computer system 600 includes a processor subsystem 620 that is coupled to a system memory 640; para [0053]: System memory 640 is usable store program instructions executable by processor subsystem 620 to cause system 600 perform various operations described herein).
Claim 12 is rejected under the same rationale as claim 2.
Claim 13 is rejected under the same rationale as claim 3.
Claim 16 is rejected under the same rationale as claim 1. Mankovskii also teaches one or more computer readable storage media having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute a method for storing original work data and managing derivative work data comprising operations (see abstract, para [0053]: System memory 640 is usable store program instructions executable by processor subsystem 620 to cause system 600 perform various operations described herein).

Claims 6, 9, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mankovskii in view of Myers, and further in view of Deery et al. (U.S. Publication Number 2018/0219685, hereafter referred to as “Deery”).
Regarding claim 6, Mankovskii in view of Myers teaches the method of claim 1 as discussed above. Myers also teaches where the step of verifying the received proof data by validating the second work is a derivative of the original work includes: comparing one or more subsets of data in the original work to a subset of data in the second work (para [0060] and Fig. 6: Operation 506, which may be conducted by the key extraction module 206, may analyze the peer-verification ledger to determine an input key-address associated with the transactional hash referencing the previous output.).
Mankovskii in view of Myers does not explicitly teach determining whether a correlation between one of the subsets of data in the original work to the subset of data in the second work is within a correlation threshold.
Deery teaches determining whether a correlation between one of the subsets of data in the original work to the subset of data in the second work is within a correlation threshold (para [0040]: The multiple verification digital signatures 74a, 74b, and/or 74c are compared to the multiple digital signatures 160 incorporated into the blockchain 50 (Block 218). The number of matches is summed (Block 220) and compared to a verification threshold (Block 222). If the number of matches equals or exceeds the verification threshold (Block 224), then the current version 60 is authentic (Block 226).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method accessing a blockchain of 

Regarding claim 9, Mankovskii in view of Myers teaches the method of claim 1 as discussed above. Mankovskii also teaches the proof data comprises a first data fingerprint of the original work and a second data fingerprint corresponding to the second work (para [0043] and Fig. 5A: discussing about the first record includes the confidential data, a first digital signature (e.g., signature 104D) generated from the contents of the first record, and a second digital signature (e.g., signature 104C) obtained from the second record).
Mankovskii in view of Myers does not explicitly teach the step of verifying the received proof data by validating the second work is a derivative of the original work comprises determining whether the second data fingerprint is within a similarity threshold to the first data fingerprint.
Deery teaches the step of verifying the received proof data by validating the second work is a derivative of the original work comprises determining whether the second data fingerprint is within a similarity threshold to the first data fingerprint (para [0040]: The multiple verification digital signatures 74a, 74b, and/or 74c are compared to the multiple digital signatures 160 incorporated into the blockchain 50 (Block 218). The number of matches is summed (Block 220) and compared to a verification threshold (Block 222). If the number of matches equals or exceeds the verification threshold (Block 224), then the current version 60 is authentic (Block 226).).

Claim 14 is rejected under the same rationale as claim 6.

Regarding claim 18, Mankovskii in view of Myers teaches the method of claim 16 as discussed above. Mankovskii also teaches the operation of calculating a first entropy of at least a portion of the original work comprises: calculating a first entropy signature by analysis of subsets of data within the original work; and the operation of calculating a second entropy of at least a portion of the second work comprises: calculating a second entropy signature by analysis of subsets of data within the second work (para [0043] and Fig. 5A: discussing about the first record includes the confidential data, a first digital signature (e.g., signature 104D) generated from the contents of the first record, and a second digital signature (e.g., signature 104C) obtained from the second record).
Mankovskii in view of Myers does not explicitly teach the operation of determining whether the second entropy is within a threshold difference to the first entropy comprises: comparing the first entropy signature to the second entropy signature to determine whether the second entropy signature is within the threshold difference to the first entropy signature.
Deery teaches the operation of determining whether the second entropy is within a threshold difference to the first entropy comprises: comparing the first entropy signature to the second entropy signature to determine whether the second entropy signature is within the threshold difference to the first entropy signature (para [0040]: The multiple verification digital signatures 74a, 74b, and/or 74c are compared to the multiple digital signatures 160 incorporated into the blockchain 50 (Block 218). The number of matches is summed (Block 220) and compared to a verification threshold (Block 222). If the number of matches equals or exceeds the verification threshold (Block 224), then the current version 60 is authentic (Block 226).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method accessing a blockchain of Mankovskii and Myers with the teaching of validating documents via blockchain of Deery because it would implement enhanced security measures (Deery, para [0038]).
Claim 19 is rejected under the same rationale as claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mankovskii in view of Myers, and further in view of Finken et al. (U.S. Publication Number 2019/0279247, hereafter referred to as “Finken”).
Regarding claim 10, Mankovskii in view of Myers teaches the method of claim 1 as discussed above. Mankovskii in view of Myers does not explicitly teach where the step of storing the original work data in a blockchain comprises: storing the original work data in a data structure that includes at least one of a Merkle tree, a Patricia trie, or a modified Merkle Patricia trie; and storing the data structure in the blockchain.
Finken teaches where the step of storing the original work data in a blockchain comprises: storing the original work data in a data structure that includes at least one of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method accessing a blockchain of Mankovskii and Myers with the teaching of storing Merkle-Patricia tree data structure of Finken because it would allow for efficient spatial queries of the transactions (para [0119]).
Claim 20 is rejected under the same rationale as claim 10.

Allowable Subject Matter
Claims 4-5, 7-8, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claims 4 and 17, the prior arts of made record fail to teach the step of storing the original work data in a blockchain includes, each of one or more portions of the original work data: calculating an entropy value for the portion of the original work, and storing the calculated entropy value in the blockchain in association with the portion of the original work data; and the step of verifying the received proof data by validating the second work is a derivative of the original work comprises: calculating an entropy value of at least a portion of the second work data, searching the stored entropy values 
As per claims 7 and 15, the prior arts of made record fail to teach the step of verifying the received proof data by validating the second work is a derivative of the original work comprises: inputting the original work data to a prediction model trained on differentiation of original works from derivative works; submitting the second work data to the prediction model; receiving an output prediction value from the prediction model for the second work data; and determining that the second work data is derivative of the original work data if the output prediction value meets a prediction threshold value.
The closest found prior art is Deery et al. (U.S. Publication Number 2018/0219685, hereafter referred to as “Deery”). Deery teaches “The multiple verification digital signatures 74a, 74b, and/or 74c are compared to the multiple digital signatures 160 incorporated into the blockchain 50 (Block 218). The number of matches is summed (Block 220) and compared to a verification threshold (Block 222). If the number of matches equals or exceeds the verification threshold (Block 224), then the current version 60 is authentic (Block 226).” (para [0040]). However, Deery fails to disclose calculating an entropy value of at least a portion of the second work data, searching the stored entropy values in the blockchain for the one or more portions of the original work data for at least one stored entropy value that is within a threshold difference to the entropy value calculated for the portion of the second work data, neither receiving an output prediction value from the prediction model for the second 
Claims 5 and 8 depend from claims 4 and 7 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication Number 2019/0318117 A1 by Beecham et al. teaches that Merkle Trees generally work by a tree of cryptographic hashes in which each element of the tree contains a hash of the information contained by its children, and leaf elements are hashes of the subject data stored in the Merkle Tree.
U.S. Publication Number 20190073645 A1 by Dazin teaches that one important aspect of Bitcoin is that it stores transactions using a Merkle tree protocol.  A Bitcoin hash of a block actually contains only the hash of the block header, a 200-byte piece of data that contains the timestamp, nonce, previous block hash and the root hash of a Merkle tree storing all transactions in the block.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162   

April 14, 2021